Case 1:20-cr-00073-TFM-N Document 4 Filed 06/05/20 Page 1 of 1                                     PageID #: 13

                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA                       *
                                               *
v.                                             *      Criminal No.      20-mj-47
                                               *
TIA DEYON PUGH                                 *

                                              ORDER

       This matter is before the Court on the United States’ Motion to Seal a Criminal Complaint,

Affidavit in Support of an Application for an Arrest Warrant, Arrest Warrant, Motion to Seal

Criminal Complaint Documents, and Order on Motion to Seal Criminal Complaint Documents in

the above-captioned matter. The Court, after having considered the motion and finding that the

best interests of this case will be served by sealing the documents until such time that the defendant

has attended her initial appearance hearing, ORDERS that the Criminal Complaint, Affidavit in

Support of an Application for an Arrest Warrant, Arrest Warrant, Motion to Seal Criminal

Complaint Documents, and this Order, and other associated documents in the above-captioned

matter be sealed until such time.

       The Court FURTHER ORDERS the United States to immediately notify the Clerk by the

end of this period after the arrest warrant is executed and the defendant has attended her initial

appearance hearing to indicate whether any portion of the case should remain under seal. If the

United States indicates that there is no further need to keep the case under seal, the Clerk is

DIRECTED to unseal the case, or a portion thereof as the United States advises, without further

order of the Court.

                             5th day of _______________,
       DONE AND ORDERED this _____       June            2020.

                                                                             Digitally signed by P. Bradley Murray U.S. Magistrate

                                                       P. Bradley Murray U.S.Judge
                                                                             DN: cn=P. Bradley Murray U.S. Magistrate Judge,
                                                                             o=Southern District of Alabama, ou=United States

                                                       Magistrate Judge
                                                      __________________________________
                                                                             District Court, email=efile_murray@alsd.uscourts.gov,
                                                                             c=US
                                                                             Date: 2020.06.05 13:42:23 -06'00'

                                                      HONORABLE P. BRADLEY MURRAY
                                                      UNITED STATES MAGISTRATE JUDGE
